Appeal from a resettled decision of the Unemployment Insurance Appeal Board, filed August 3,1983, which rescinded a prior decision filed April 8, 1982 and ruled that claimant was entitled to receive benefits effective September 7, 1981. H Claimant was a permanent full-time elementary teacher in the Vestal Central School District for five years. In 1979 and 1980, claimant worked in the same capacity but in a half-time position. Her job was abolished in June, 1981 and her employment was terminated effective July 1, 1981. Claimant was offered per diem substitute teaching assignments for the next school year which she accepted for a two-week period. She thereafter refused to accept further per diem substitute teaching assignments indicating that she desired permanent or long-term employment. The Unemployment Insurance Appeal Board found that claimant was not fitted by her training and experience for work as a per diem substitute and held that her refusal to accept such work was with good cause and not under disqualifying conditions. 11 The board’s decision contemplated that claimant need not accept every job offered but, rather only those job offers which bear a reasonable relationship to claimant’s skills. This is in conformity with the Department of Labor’s memorandum 4-80, which indicated that claimant’s eligibility should *656be viewed in light of such principle, and is also in conformity with legal precedent (see Matter of Green [Republic Steel Corp. — Levine], 44 AD2d 345, affd 37 NY2d 554; but cf. Matter ofMangi [Ross], 78 AD2d 571). The evidence here indicated that claimant’s duties as a regular teacher were much greater than those of a per diem substitute, and that under such circumstances her declination of per diem work was not disqualifying. 11 The decision is supported by substantial evidence and must therefore be affirmed (see Matter of Jaslow [North Rockland Cent. School Dist. — Roberts], 100 AD2d 640). 11 Decision affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.